NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Submitted March 12, 2021*
                                Decided March 12, 2021

                                         Before

                         WILLIAM J. BAUER, Circuit Judge

                         MICHAEL S. KANNE, Circuit Judge

                         MICHAEL Y. SCUDDER, Circuit Judge


No. 20-2702

UNITED STATES OF AMERICA,                   Appeal from the United States District
     Plaintiff-Appellee,                    Court for the Southern District of Illinois.

      v.                                    No. 13-CR-30276-NJR-1

MILES MUSGRAVES,                            Nancy J. Rosenstengel,
     Defendant-Appellant.                   Chief Judge.

                                       ORDER

        Miles Musgraves, a federal inmate with various medical conditions, moved for
compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i) based on the COVID-19
pandemic and alleged errors in the investigation leading to his criminal conviction and
in his sentence. The district court denied his request, concluding that he had failed to
show “compelling reasons” and that he would pose a threat to the public if released.
The district court did not abuse its discretion in denying the motion, so we affirm.


      *  We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 20-2702                                                                       Page 2

        Musgraves was charged with five drug- and firearm-related offenses after police
officers found cash and ammunition during a search of his home. A jury found him
guilty on all five counts, and the district court sentenced him as a career offender,
see U.S.S.G. § 4B1.1(a), to 240 months in prison. On appeal, we affirmed the validity of
the search warrant but vacated three of the convictions based on insufficient evidence.
United States v. Musgraves, 831 F.3d 454 (7th Cir. 2016). We remanded for resentencing
on the remaining two convictions—for possessing ammunition as a felon, 18 U.S.C.
§ 922(g)(1), and using his home for drug-related purposes, 21 U.S.C. §§ 860; 856(a)(1),
(b). After receiving the same sentence on remand, Musgraves appealed his career-
offender designation. We rejected his argument, explaining that any error was harmless
because the district court had stated that it would impose the same sentence even if
§ 4B1.1(a) did not apply. United States v. Musgraves, 883 F.3d 709, 715 (7th Cir. 2018).

        Musgraves has continued to attack his conviction since then. In a motion under
28 U.S.C. § 2255, he asserted (among other things) that the search warrant leading to his
arrest was invalid because it was based on information from an unreliable informant.
He later submitted an affidavit from the informant, swearing that he never saw
Musgraves sell drugs, and one from the informant’s mother, attesting that her son gave
false testimony after the police threatened him. The district court dismissed this
challenge as both procedurally defaulted and without merit, and it denied Musgraves’s
multiple attempts at reconsideration. His appeal from those rulings is pending.
Musgraves v. United States, No. 19-CV-00548-NJR, 2020 WL 5848488 (S.D. Ill. May 15,
2020), appeal docketed, No. 20-3098 (7th Cir. Oct. 27, 2020).

        In May 2020, Musgraves filed the motion for compassionate release at issue here.
See § 3582(c)(1)(A)(i). Across five pro se filings, he asserted that his hypertension,
hyperlipidemia, and arthritis placed him at an elevated risk of COVID-19 in light of
numerous cases at his prison (the low-security Federal Correctional Institution in Forest
City, Arkansas). He also argued that his imprisonment was unjust: Attaching the
affidavits from his collateral attack, he again suggested that the search warrant leading
to his arrest was invalid and that his designation as a career offender was erroneous.

       The district court denied his motion. First, it reasoned that though his health
conditions could increase his susceptibility to the virus, medical records showed that
they were stable and not especially severe. The court also explained that Musgraves’s
issue with the search warrant was not a basis for compassionate release. He had raised
the issue, unsuccessfully, on direct appeal and in his § 2255 motion, so he could obtain
further review only with permission to bring a successive collateral attack. It further
No. 20-2702                                                                        Page 3

determined that releasing Musgraves would present a danger to the community; his
extensive criminal history showed a pattern of violence and reoffending.

        On appeal, Musgraves raises no arguments about his health risks or the COVID-
19 pandemic. He primarily contends that the district court abused its discretion when it
determined that his challenge to the probable-cause determination would be successive
and declined to consider that argument as grounds for compassionate release. He
insists that he is not seeking to vacate his convictions but to use new evidence of
injustice to establish an extraordinary and compelling reason for his early release.

       But the district court reasonably concluded that the allegedly unjust criminal
investigation (based on the informant’s recanted testimony) was not “a basis” for
compassionate release. Compassionate release is a mechanism for inmates to seek a
sentence reduction for compelling reasons, not for remedying potential errors in a
conviction. See United States v. Fine, 982 F.3d 1117, 1118 (8th Cir. 2020). Although
Musgraves characterizes his argument about his search warrant as grounds for
compassionate release—he asserts that justice requires his release even if his conviction
stands—new evidence challenging the search that yielded the evidence against him
plainly speaks to the validity of his conviction. And the correct vehicle to challenge a
conviction or sentence is 28 U.S.C. § 2255 or, in rare circumstances, 28 U.S.C. § 2241.
See Chazen v. Marske, 938 F.3d 851, 856 (7th Cir. 2019); Brown v. Rios, 696 F.3d 638, 640
(7th Cir. 2012). Moreover, the court prudently declined to address once more an
argument it had only just rejected and that is before this court in a separate appeal.

       Musgraves also argues, very briefly, that the district court failed to address his
argument about the validity of his designation as a career offender. But the argument
required no answer. Musgraves previously challenged his sentence on this ground, and
we explained that any error in deeming him a career offender was harmless because
“the district judge made clear on the record that he would have exercised his discretion
to impose the 240-month sentence regardless of whether Musgraves technically
qualified as a career offender under the Guidelines.” Musgraves, 883 F.3d at 715. And,
again, whether Musgraves committed a qualifying “controlled substance offense” goes
to the validity of the sentence, which is a hallmark use of § 2255(a). See Adams v.
United States, 911 F.3d 397, 408 (7th Cir. 2018); Fine, 982 F.3d at 1118.

       In any event, the district court provided a permissible independent basis for its
decision to deny release—that Musgraves presents a danger to the community.
Musgraves does not engage with that alternate reasoning, which dooms his appeal.
See United States v. Raney, 797 F.3d 454, 464 (7th Cir. 2015).
No. 20-2702                                                                          Page 4

        Further, the district court’s reasoning was sound. It found that Musgraves’s
history of recidivism and repetitive violent offenses demonstrated that he would be a
danger to the community if released. To the extent that the district court invoked
U.S.S.G. § 1B1.13(2)—requiring that “the defendant is not a danger” if released—for this
point, that provision still provides guidance even if it is no longer an “applicable policy
statement.” See United States v. Gunn, 980 F.3d 1178, 1180 (7th Cir. 2020). The
compassionate-release statute also instructs the district court to consider “the factors set
forth in section 3553(a)” before granting relief. United States v. Saunders, 986 F.3d 1076,
1078 (7th Cir. 2021) (quoting § 3582(c)(1)(A)). And under § 3553(a)(2)(C), a sentence
must protect the public from the defendant’s further crimes. The court also touched
upon other factors: his “expansive criminal history spanning his entire adult life,”
see § 3553(a)(1), culminating in his current serious offenses, see § 3553(a)(2)(A), and his
pattern of “repetitive violent offenses” and reoffending, see § 3553(a)(2)(B). We do not
reweigh these permissible considerations on appeal. See, e.g., United States v. De La Torre,
940 F.3d 938, 954 (7th Cir. 2019) (sentencing); United States v. Chambliss, 948 F.3d 691, 694
(5th Cir. 2020) (motion for compassionate release).

                                                                               AFFIRMED